internal_revenue_service number release date index number ----------------------- --------------------------------------------- ----------------------------- ------------------ ------------------- --------------------------------------- - re --------------------------------------------- ------------------------------------------------------- department of the treasury washington dc person to contact -------------------------- id ------------- telephone number --------------------- refer reply to cc psi b09 - plr-137188-03 date december wife date trust bank daughter decedent ------------------- ---------------------------- -------------------------------- --------------------------------------- ----------------------------------------------- legend legend ------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------- -------------------------------------- ------------------------------------ ---------------------- ------------------- ----------------- ---------------- hospital ---------- state a state b date date date -------- x y percent child child plr-137188-03 child child state b statute -------------- ------------------------- --------------------- --------------------- ------------------ -------------------------- state a citation ------------------------------------------------------------------------ --------- state b citation ------------------------------------------------------------------------ --------- state a citation ------------------------------------------------------------------------ -------------------------------------------------------------------------------------------------------------------- dear ---- -------- this is in response to your letter dated date requesting rulings concerning the estate gift and generation-skipping_transfer gst tax consequences of a non-judicial agreement to an irrevocable_trust the facts submitted and representations made are as follows decedent created trust an irrevocable_trust on date a date prior to date the decedent named bank as the trustee of trust paragraph of trust provides that subject_to the provisions of paragraph of trust the net_income from the trust shall be distributed to wife during her lifetime and after her death to daughter if she is then living upon the death of the last survivor of wife and daughter the property then constituting the trust fund shall be distributed equally to the issue of daughter living at the time of the death of the last survivor and if upon the death of the last survivor of wife and daughter there are no living issue of daughter then to the nearest blood relation or relations of daughter other than decedent living at the time of the death of the last survivor in the event there is no blood relation of daughter other than decedent living at the time of the death of the last survivor the property then constituting the trust fund shall be distributed to hospital plr-137188-03 paragraph of trust provides that notwithstanding anything in the instrument to the contrary the trustee is authorized in the exercise of discretion to withhold distribution of any part or all of the income from the trust estate if the trustee determines that the income to be withheld is not reasonably required by the beneficiary then entitled to the income under paragraph of trust to enable her to maintain the standard of living to which she is accustomed any income withheld by the trustee shall be added to and become a part of the principal of the trust paragraph of trust authorizes the trustee to make withdrawals of principal from the trust and pay over such withdrawals to the beneficiary if the trustee in the exercise of discretion shall determine that the income distributed under paragraph of trust is insufficient to enable her to maintain the standard of living to which she is accustomed paragraph of trust provides the trustee with general powers to invest the trust funds but further provides that notwithstanding the general provisions of trust the trustee shall not make any investment in stock of bank however the trustee may retain as an asset of the trust fund for so long as it may deem expedient any shares of such stock that may be transferred to the trust by the trustor or the beneficiaries together with any shares that may be received as a stock_dividend upon such stock and the trustee may also in its discretion purchase and retain additional stock through the exercise of stock_rights issued upon any of the retained stock paragraph further provides that before exercising the investment powers conferred therein the trustee shall if it can conveniently do so confer with daughter if living and not under any legal disability paragraph of trust provides that decedent wife or daughter may add to the property included in the trust estate decedent died on date and wife died on date after the initial contribution of property to trust which included x shares of stock of bank no additional contributions were made to trust trust was administered in state a from its inception until date when the situs and administration of trust was transferred to state b in the administration of trust several issues have arisen first bank stock comprises y percent of the market_value of trust each time bank has conferred with daughter with regard to bank s investment powers daughter has consistently maintained her desire that the trustee retain all bank stock until the ultimate distribution of the trust assets at her death bank is concerned that holding its own stock as a large portion of the trust estate may be considered to be a conflict of interest or that it may result in a failure to diversify the assets of the trust estate in violation of federal and state law plr-137188-03 second an issue has arisen as to whether the language in paragraph results in a distribution of the trust assets on a per capita basis or a per stirpes basis after the death of daughter daughter has four living children child child child and child child has no children child has three children child has one child child has two children bank obtained two legal opinion_letters one opining on the distribution language of trust as interpreted under the law of state a and one opining on the distribution language of trust as interpreted under the law of state b both letters conclude that the distribution language calls for a per capita distribution to the children and grandchildren of daughter after her death bank daughter daughter s children and daughter’s grandchildren have entered into a nonjudicial binding agreement pursuant to state b statute that is contingent upon receipt of a favorable private_letter_ruling from the internal_revenue_service the parties have made the following agreements a although the situs of trust was moved to state b the law of state a will continue to apply with respect to the determination of the substantive rights of the beneficiaries including but not limited to a determination of the beneficial_interest of a lower generation and the time for vesting of beneficial interests bank in its role as trustee shall be directed to retain all bank stock without the duty to diversify such stock holdings or the duty to exercise due care and prudence in the disposition or retention of bank stock bank agrees to comply with this direction this agreement may be withdrawn at any time as to all or any part of the bank stock then held in trust by a written document delivered to bank that is signed by a majority of the parties to the agreement other than bank who are then living and competent adults any conflict of interest of bank resulting from such stock holdings is waived and the beneficiaries agree unconditionally and jointly and severally to fully and completely indemnify and to hold the trustee harmless from any liability or loss of any nature whatsoever resulting from such conflict of interest the trust instrument and state law require that the distribution of the trust assets upon the death of daughter shall be made in equal shares per capita among all of daughter s children grandchildren and other lineal_descendants surviving at her death including any adopted descendants daughter relinquishes her right set forth in paragraph of trust to make contributions of additional property to trust the trustee of trust requests the following rulings b c d e plr-137188-03 the nonjudicial agreement will not result in any of the beneficiaries making a gift_for federal gift_tax purposes the nonjudicial agreement will not result in the inclusion of the value of the trust assets in any beneficiary s estate for federal estate_tax purposes the nonjudicial agreement with respect to the agreements contained in agreements b c and d above will not cause trust or any distributions from trust to be subject_to the gst tax under chapter of the code ruling_request sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year under the law of state a and the law of state b the use of the term aequally to describe the manner of distribution to a particular class of beneficiaries requires a per capita distribution or a distribution to each member of the class in equal shares state a citation state b citation in both state a and state b the term aissue is typically construed to include all of the lineal_descendants of whatever generation see state a citation state b citation agreements a b c and e of the nonjudicial binding agreement in the present case are administrative in nature and do not change the beneficial interests of the beneficiaries of trust likewise agreement d does not change the beneficial interests of the beneficiaries of trust because it provides an interpretation of the trust language that is consistent with the law of state a and state b as applied by the highest court of each state because the beneficiaries of trust have the same beneficial_interest in trust after entering into the nonjudicial binding agreement as they had before entering into the agreement no transfer of property will be deemed to occur accordingly we plr-137188-03 conclude that the execution of the nonjudicial binding agreement will not result in a transfer of property that will be subject_to gift_tax consequences under sec_2501 ruling_request sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2035 provides that if the decedent transferred an interest in property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent's death and the value of the property or interest therein would have been included in the gross_estate under or if the interest or power had been retained by the decedent on the date of death then the value of the gross_estate shall include the value of any property or interest therein that would have been so included under ' b the gross_estate shall be increased by the amount of any gift_tax paid_by the decedent or his estate on any gift made by the decedent or his spouse during the three year period ending on the date of decedent's death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period that does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at plr-137188-03 any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend or revoke or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent's death under the law of state a and the law of state b the use of the term aequally to describe the manner of distribution to a particular class of beneficiaries requires a per capita distribution or a distribution to each member of the class in equal shares state a citation state b citation in both state a and state b the term aissue is typically construed to include all of the lineal_descendants of whatever generation see state a citation state b citation in order for to apply the decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth under which the decedent retained an interest in or power over the income or corpus of the transferred property agreements a b c and e of the nonjudicial binding agreement in the present case are administrative in nature and do not change the beneficial interests of the beneficiaries of trust agreement d does not change the beneficial interests of the beneficiaries of trust because it provides an interpretation of the trust language that is consistent with the law of state a and state b as applied by the highest court of each state thus the execution of the nonjudicial binding agreement will not constitute a transfer by any beneficiary within the meaning of accordingly we conclude that the execution of the nonjudicial binding agreement will not cause the interests of the beneficiaries to be includible in their respective gross estates under in addition we conclude that the execution of the nonjudicial binding agreement will not cause the interests of the beneficiaries to be includible in their respective gross estates under ' ruling_request sec_2601 imposes a tax on every generation-skipping_transfer which is defined under ' as a taxable_distribution a taxable_termination or a direct_skip section b a of the tax_reform_act_of_1986 the act and ' b i of the generation-skipping_transfer_tax regulations provide that the gst tax shall not apply to any gst under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added plr-137188-03 sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in b ii b or c which relate to property includible in a grantor s gross_estate under and in the present case trust is considered to have been irrevocable on date because neither ' nor ' applies sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under ' b or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in ' b are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of ' sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy ' b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification the nonjudicial binding agreement is authorized by the law of state b agreements b and c of the nonjudicial binding agreement are administrative in nature and will not result in a shift in a beneficial_interest to a lower generation beneficiary nor plr-137188-03 will it extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust under the law of state a and the law of state b the use of the term equally to describe the manner of distribution to a particular class of beneficiaries requires a per capita distribution or a distribution to each member of the class in equal shares state a citation state b citation in both state a and state b the term issue is typically construed to include all of the lineal_descendants of whatever generation see state a citation state b citation in this case agreement d of the nonjudicial binding agreement provides an interpretation of the trust language that is consistent with the law of both state a and state b as it would be applied by the highest court of the state accordingly agreement d will not result in a shift in a beneficial_interest to a lower generation beneficiary nor will it extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust based on the facts submitted and the representations made we conclude that agreements b c and d of the nonjudicial binding agreement comply with the provisions of ' b i d and will not cause trust to be subject_to the tax_on_generation-skipping_transfers under chapter of the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely james f hogan james f hogan acting branch chief branch office of associate chief_counsel plr-137188-03 enclosure copy for purposes passthroughs and special industries
